DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed August 5, 2021.  Currently, claims 1-2, 8-10, 14-15, 21-23, 27-28, 34-36, 38-42 are pending.  
	
Election/Restrictions
Applicant's election with traverse of CD8A and RAB1B, Claims 1-2, 8-10, 14-15, 21-23, 27-28, 34-36, 38-42 in the paper filed  August 5, 2021 is acknowledged.
The response elects CD8A and RAB1B.  The response cites MPEP 808.01(a) and MPEP 803.  The response argues there is a disclosure of relationship between the claimed species as they are all drawn to colorectal cancer biomarkers.  This argument has been reviewed but is not persuasive.  MPEP 803 is directed to situations of proper Markush groupings.  As discussed below, the instant claim is not directed to a proper Markush.  Instead, the claim recites an improper Markush grouping (see MPEP 2117 (II)).  
The response also argues no serious burden exists to examine all biomarker genes in Table 1.  Table 1 is directed to biomarkers extending 20 pages in length.  The search and examination of this huge list constitutes a burden.  Each gene requires a separate search and patentability considerations.  Thus, there is a serious burden.  
	The requirement is still deemed proper and is therefore made FINAL.
Priority
This application claims priority as a CON to 15/570,507 and PCT/US2016/029777, filed October 30, 2017 and April 28, 2016.  The application also claims priority to provisional 62/154,506, filed April 29, 2015.  
The provisional does not support the instant claims.  The provisional does not provide the CD8A and RAB1B genes.  Thus, the instant claims receive benefit of the April 28, 2016 date.  

Objection to Color Drawings/Specification
 
MPEP 608.02, part VIII states: 
 
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  
 
Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.  
 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Paragraph 109 of the specification discusses green and red colors in the drawings.  Correction is required.  

Improper Markush Grouping
Claims 1-2, 8-10, 14-15, 21-23, 27-28, 34-36, 38-42 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch,631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
(1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP § 2117.
Here each species is considered to each of the colorectal cancer biomarker genes listed in Table 1. 
The recited alternative species in the groups set forth here do not share a single structural similarity, as each different gene that could be detected is itself located in a 
MPEP 2117 (II)(A) provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” 

The recited genes do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited genes would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no 
MPEP 2117 (II) further states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 

The recited alternative species do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature to the group of genes being claimed because it is shared by ALL nucleic acids. Further, the fact that the genes all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a sugar phosphate backbone alone is not essential to the asserted common use of being associated with breast cancer.  
In the present claim, while the alternatives have a common property asserted, namely their role as a biomarker for colorectal cancer, the alternatives do not have a common structure; and are not considered to be a recognized class of chemical compounds because each of the biomarkers identified come from diverse gene/protein families.  Therefore, each biomarker is considered to be a separate invention.  
Following this analysis, the claims are rejected as containing an improper Markush grouping.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 8-10, 14-15, 21-23, 27-28, 34-36, 38-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).  
	The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010).   The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature,” but “one must do more than simply state the law of nature Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71–72). In Mayo, the Court found that “[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77.  Additionally, “‘conventional or obvious’ ‘[pre]-solution activity’ is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law.” Id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 561 U.S. at 593 (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’”) (quoting Diehr, 450 U.S. at 191–192). 
	The unpatentability of natural products was recently reconfirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013).
	In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.
Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 1 is directed to “a method of detecting colorectal cancer in a subject, the method comprising:  a) measuring the level of expression of elected CD8A and RAB1B, b) comparing the measured expression level …wherein a different in the measured expression level of the two or more genes….indicates that the subject has colorectal cancer”.   
Claim 14 is similarly directed to determining whether a subject is at risk for colorectal cancer. 
Claim 27 is directed to selecting a clinical plan for a subject having or at risk for colorectal cancer by measuring the level of expression of elected CD8A and RAB1B, b) comparing the measured expression level …wherein a different in the measured expression level of the two or more genes….indicates that the subject has colorectal cancer and selecting a plan based on step b.  

Each of the claims are directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “comparing the measured expression …with the measured expression in a control”) and a law of nature/natural phenomenon 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  

Herein, the claims involve the patent-ineligible concept of an abstract process.  Claims 1, 14 and 27 recite performing the step of “comparing the measured expression …with the measured expression in a control”.   Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57:
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a nontumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position.
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp.(Fe6 Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Thus, the comparison is an abstract idea.  

A correlation that preexists in the human is an unpatentable phenomenon.  The association between expression levels such as CD8A and RAB1B and risk of colorectal cancer is a law of nature/natural phenomenon.  The recitation “indicates that the subject has colorectal cancer tells users of the process to predict colorectal cancer in the sample, amounts to no more than an "instruction to apply the natural law".  This recitation is no more than a mental step.  Even if the claim requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The recitation of an indication does not require the process user to do anything in light of the correlation.  The indication recitation fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    



Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim measuring the expression of biomarkers, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 
Claim 27 is directed to a method of “selecting a clinical plan”.  This selection of a plan is not an integration of the exception into a practical application.  Selecting a plan is a means of organizing the human activity of providing medical advice.  In Alice Corp. v. CLS Bank Int'l 134 S.Ct. 2347, 2356 (2014), the court rejected the petitioner’s argument that intermediated settlement is not an ineligible abstract idea because the abstract idea category of judicial exceptions to § 101 is confined to pre-existing fundamental truths.  The Court explained in Alice that the patent in Bilski involved a series of steps instructing how to hedge risk, which is a longstanding method of organizing human activity, not a truth about the natural world that has always existed. Id. (internal quotations omitted).  Thus, methods of organizing human activity may be patent ineligible abstract ideas. “Selecting is a plan” is a step in the longstanding method of organizing the human activity of providing medical advice to those in need of medical treatment.  “Selecting a plan” is not a truth about the natural world that has always existed; it is an instruction, typically to a person in need thereof, to take a particular pharmaceutical regimen of one or more drugs to treat a disease or other malady.  Thus, selecting a plan is necessarily a means of organizing human activity similar to the Bilski and Alice, which dealt with methods involving instructions to affect hedging (Bilski) and intermediated settlements (Alice). Thus, the selecting a plan, such as a plan for treatment or a plan for a procedure, and in particular, and of the specific therapies listed in the claims alone or in combination, is part of the regulated (i.e. organized) human activity of providing medical advice and care, and is a patent ineligible abstract idea.  The selecting a plan cannot be considered to be significantly more than the judicial exceptions because it is no more than a step instructing one to apply the exception.  It does not transform the otherwise ineligible claim. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the 
The instant specification teaches RNA samples were analyzed using GeneChip Human Trancriptome Array 2.0 (Affymetrix) (see para 102).  This is evidence that the Affymetrix Transcriptome 2.0 gene chip comprises probes for CD8A and RAB1B.  The Affymetrix U133 gene chip also comprises probes for CD8A and RAB1B, see Affymextrix manifest. 
Even more, Wang et al. (US 2010/0233712, September 16, 2010) teaches a method comprising measuring the level of expression of colorectal cancer biomarker genes comprising elected CD8A and RAB1B. Wang teaches analysis of 205 colorectal adenocarcinoma tumor specimens and 10 samples of normal colorectal mucosa.  The samples were analyzed on an Affymextrix U133+ Gene Chip microarray to evaluate gene expression patterns (para 52).  Wang teaches processing the data for expression analysis and compared between normal and tumor and normal vs different sages.    
Barresi et al. (FEBS Press, Open Bio 6, pages 794-806, March 17, 2016) teaches measuring the level of expression of total RNA by hybridization to the Gene Chip Human Transcriptome Array 20.0 (see page 795, col. 2).  The data was compared to normal mucosa samples.
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  

The measuring steps are a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine expression level of biomarkers of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The measuring step essentially tells users to determine the genotype through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-2, 8-10, 14-15, 21-23, 27-28, 34-36, 38-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Claim 1, 14, 27, for examples recites Table 1 (Panel A). Appropriate correction is required.
	B)  Claims 1-2, 8-10, 14-15, 21-23 are indefinite. It is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of Claim 1 is directed to a method for detecting colorectal cancer. However the claim only provides for comprising measuring the level of expression of biomarker genes and comparing the measurement. Thus it is not clear if applicant intends to cover any method measuring the level of expression of biomarker genes and comparing the measurement, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If the claim requires something more, it is unclear what additional active process step the method requires and it appears that the claims are incomplete. The claims fail to provide any active steps that clearly accomplish the goal set for the by the preamble of the claims. The wherein recitation does not provide an active method step but merely provides an intended use or inherent property of the method.  Claims 14 and the claims dependent thereon are similarly indefinite.
	C)  Claims 1-2, 8-10, 14-15, 21-23 are indefinite over the recitation “wherein a difference in the measured expression of the two or more genes…. Indicates that the subject has colorectal cancer.”  It is unclear whether the claim requires that a difference, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-2, 9, 10, 14, 15, 22-23, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2010/0233712, September 16, 2010).
The Affymetrix U133 gene chip comprises probes for CD8A and RAB1B, see Affymextrix manifest.  

With regard to Claims 9, 22, the array analysis was for mRNA (see para 52).  
With regard to Claim 10 23, , the use of the Affymetrix HG-U133+ Gene Chip microarray is a microarray analysis (see para 52).  

Claim(s) 1-2, 9, 10, 14, 15, 22-23,is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barresi et al. (FEBS Press, Open Bio 6, pages 794-806, March 17, 2016).
The instant specification teaches RNA samples were analyzed using GeneChip Human Trancriptome Array 2.0 (Affymetrix) (see para 102).  This is evidence that the Affymetrix Transcriptome 2.0 gene chip comprises probes for CD8A and RAB1B.  
Barresi teaches measuring the level of expression of total RNA by hybridization to the Gene Chip Human Transcriptome Array 20.0 (see page 795, col. 2).  The data was compared to normal mucosa samples.  Thus Barresi teaches each limitation of Claim 1.  
With regard to Claims 9, 22, the array analysis was total RNA (see page 795).  
.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0233712, September 16, 2010) in view of Ahmed et al. (Cancer Genomics and Proteomics, Vol. 10, pages 93-114, 2013).  

Wang teaches a method comprising measuring the level of expression of colorectal cancer biomarker genes comprising elected CD8A and RAB1B. Wang teaches analysis of 205 colorectal adenocarcinoma tumor specimens and 10 samples of normal colorectal mucosa.  The samples were analyzed on an Affymextrix U133+ Gene Chip microarray to evaluate gene expression patterns (para 52).  Wang teaches processing the data for expression analysis and compared between normal and tumor and normal vs different sages.  
Wang does not specifically teach analysis of stool samples for colon cancer analysis. 
However, Ahmed teaches analysis of expression analysis of stool and tissue samples to determine stool samples are useful for expression analysis.  Specifically Ahmed teaches results from colon mucosal tissues were similar to those from stool samples (page 93, col. 2) and stool is a medium well suited for colon cancer screening (page 93, col. 2).  Ahmed teaches the stool samples are non-invasive samples that show prospective for colon cancer analysis.  
Therefore, it would have been prima facie obvious at the time the invention was made to have modified the gene expression analysis method of Wang to use the non-invasive stool sample, as taught by Ahmed.  The art teaches expression analysis of nucleic acids on arrays may be performed on the non-invasive stool samples.  The ordinary artisan would have been motivated to have used a non-invasive sample for convenience.  
Claims 1-2, 9-10, 14-15, 22-23, 27-28, 35-36, 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (Oncogene, Vol. 32, pages 1570-1579, 2013) in view of  Llosa et al. (J. of CLincial Oncology, Vol. 32, No. 15, suppl, 3620, May 20, 2014). 
Zhai teaches analyzing RAB1B in colorectal tumor tissues and normal controls to compare the expression levels.  Zhai specifically teaches RAB1B was significantly upregulated in CRC tumor tissue than normal tissue (Figure 6B)(page 1574).  
Zhai does not teach analysis of CD8A expression level. 
Llosa teaches analysis of colorectal cancer specimens and normal tissues for expression levels of CD8A.  Llosa teaches high levels of CD8A characterized the tumor microenvironments.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have combined the methods of Zhai and Llosa for detecting colon cancer.  Both Zhai and Llosa teach their markers will be relevant biomarkers for the detection of colorectal cancer.  Since having increased expression of either one of these genes would be indicative of colorectal cancer, the skilled artisan would be motivated to measure the expression level of both of the genes since they are both implicated in colorectal cancer.  It is prima facie obvious to combine two elements taught by the prior art to be useful for the same purpose in order to form a third to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art as associated with colorectal cancer.  MPEP 2144.06.  


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 16, 2021